Citation Nr: 1126721	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1997 to April 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's right knee disability.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in February 2009 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The February 25, 2009 Board remand instructed the RO to arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right knee disability, to include noting whether there is hyperextension of the knee, and if so, commenting on whether such reflects underlying pathology and/or represents additional disability.  The examining physician was to comment on the March 2008 VA examiner's notations of +1 degree active and +5 degrees passive right knee extension.  

On February 13, 2009 VA examination (approximately 2 weeks prior to the Board's remand) the examining physiatrist found extension to minus 5 degrees actively and passively, with 3 repetitions and against strong resistance, and flexion 0 to 90 degrees actively, with pain beginning at 85 degrees.  The examiner did not explain whether the Veteran had hyperextension of the right knee (it is unclear whether a finding of extension to "-5 degrees" reflects hyperextension or that the knee lacks 5 degrees of full extension) and if so the significance of the hyperextension (i.e., does it reflect a greater degree of disability).  The examiner also did not comment on the March 2008 VA examiner's notations of +1 degree active and +5 degrees passive extension range of motion.  In a March 2010 addendum based on review of the claims file which was not previously available the February 2009 VA examiner again did not respond to the Board's remand instructions.  Thus, the action ordered in the Board's February 2009 remand has not been completed.  Accordingly, this matter must be remanded, once again, for completion of the actions previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

A review of the claims file also found a March 2009 Lebanon VA Medical Center treatment record noting that, the Veteran was issued a wooden cane and Cho-pat knee straps (suggestive of right knee instability).  Notably, a March 2008 right knee MRI found query mild anterior subluxation of femoral condyles.  [The right knee disability is currently rated 10 percent under Code 5257 (for slight recurrent subluxation/lateral instability).  Under 38 C.F.R. § 4.71a, Code 5003, arthritis with less than compensable limitation of motion warrants a 10 percent rating, which may be combined with a rating under Code 5257.] 

As the Veteran receives VA treatment, updated records are likely to contain pertinent information, and must be secured.  

Finally, the Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (since March 2009) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his right knee disability.  

2. The RO should then arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right knee disability.  The Veteran's claims file (to include this remand and the February 2009 Board remand) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  The tests and studies should specifically include ranges of motion, and the examiner should note whether there are any additional restrictions due to pain/on use.  The examiner should note whether there is hyperextension of the knee, and if so, comment whether such reflects underlying pathology and/or represents additional disability (the examiner should comment on the March 2008 VA examiner's notations of +1 degree active and +5 degrees passive extension).  The examiner should specifically indicate whether there is any arthritis in the knee and whether there is instability or subluxation, and the degree of any instability/subluxation found.  

The examiner must explain the rationale for all opinions given.  

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

